          Case 1:20-cv-00708-CCC Document 50 Filed 11/19/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUDICIAL WATCH, INC.,                        :   CIVIL ACTION NO. 1:20-CV-708
                                             :
                    Plaintiff                :   (Judge Conner)
                                             :
              v.                             :
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA, et al.,                        :
                                             :
                    Defendants               :

                                        ORDER

      AND NOW, this 19th day of November, 2020, upon consideration of the

motion (Doc. 4) to intervene by Common Cause Pennsylvania and League of

Women Voters of Pennsylvania (“proposed intervenors”), and the briefs (Docs. 5,

21) in support thereof, wherein the proposed intervenors seek intervention under

Federal Rule of Civil Procedure 24, either as of right or permissively, 1 and further

upon consideration of the county defendants’ brief (Doc. 26) in support of said

motion, 2 and plaintiff’s briefs (Docs. 15, 16, 30) in opposition, and the court

observing that Rule 24(b) permits “anyone to intervene who . . . has a claim or


      Because we resolve the motion under Rule 24(b), we need not decide
      1

whether proposed intervenors may intervene as of right under Rule 24(a).

      2
         The county defendants include: Bucks County Commission, Bucks County
Board of Elections, Bucks County Registration Commission, and Thomas Freitag,
in his official capacity as Elections Director for Bucks County; Chester County
Commission, Chester County Board of Elections, Chester County Registration
Commission, and Sandra Burke, in her official capacity as Director of Elections in
Chester County; and Delaware County Council, Delaware County Board of
Elections, Delaware County Registration Commission, and Laureen Hagan, in her
official capacity as Chief Clerk, Elections Bureau for Delaware County. (See Doc. 26
at 2-3).
        Case 1:20-cv-00708-CCC Document 50 Filed 11/19/20 Page 2 of 4




defense that shares with the main action a common question of law or fact,” FED. R.

CIV. P. 24(b)(1)(B), and that the court must also consider “whether the intervention

will unduly delay or prejudice the adjudication of the original parties’ rights,” FED.

R. CIV. P. 24(b)(3), but the court also observing that “district courts have broader

discretion in making a determination about whether permissive intervention is

appropriate,” United States v. Territory of Virgin Islands, 748 F.3d 514, 524 (3d Cir.

2014) (citing Brody ex rel. Sugzdinis v. Spang, 957 F.2d 1108, 1115 (3d Cir. 1992)),

and often consider factors such as an “identifiable benefit to judicial economy,”

Brody, 957 F.2d at 1124, and it appearing that the proposed intervenors “share the

common legal position” with defendants, see King v. Governor of N.J., 767 F.3d 216,

246 (3d Cir. 2014), abrogated on other grounds by Nat’l Inst. of Family & Life

Advocs. v. Becerra, 585 U.S. ___, 138 S. Ct. 2361 (2018), viz., that defendants already

comply with the National Voter Registration Act (“NVRA”) through a “general

program that makes a reasonable effort to remove the names of ineligible voters

from the official lists of eligible voters,” see 52 U.S.C. § 20507, and it further

appearing that intervention will not unduly delay or prejudice the original parties,

since the proposed intervenors filed their motion (Doc. 4) to intervene within two

weeks of the complaint, the proposed intervenors have also filed an answer on the




                                             2
           Case 1:20-cv-00708-CCC Document 50 Filed 11/19/20 Page 3 of 4




same schedule as defendants, 3 (Doc. 34), and discovery was recently stayed for three

months pending the November 2020 election, (Doc. 43), and the court finding that

the “presence of the intervenors may serve to clarify issues” and thereby serve

judicial economy 4, see Am. Farm Bureau Fed’n v. EPA, 278 F.R.D. 98, 111 (M.D. Pa.

2011), and further finding that permissive intervention is consistent with the Third

Circuit Court of Appeals’ “policy preference which, as a matter of judicial economy,

favors intervention over subsequent collateral attacks,” Pennsylvania v. President

U.S., 888 F.3d 52, 59 (3d Cir. 2018) (citing Kleissler v. U.S. Forest Serv., 157 F.3d 964,

970 (3d Cir. 1998)), and the court therefore concluding that permissive intervention

is warranted under Rule 24(b), it is hereby ORDERED that:

      1.       The motion (Doc. 4) to intervene is GRANTED.




      3
         No party squarely addresses Rule 24(c), which instructs intervenors to
include with the motion “a pleading that sets out the claim or defense for which
intervention is sought.” See FED. R. CIV. P. 24(c). However, we agree with other
district courts in this circuit that waive procedural defects under Rule 24 when the
motion to intervene has merit, the original parties will not suffer undue prejudice,
and the proposed intervenor has provided notice of its position. See United States
ex rel. Frank M. Sheesley Co. v. St. Paul Fire & Marine Ins. Co., 239 F.R.D. 404, 411
(W.D. Pa. 2006).
      4
        Our court of appeals has observed that the purposes of the NVRA “can
sometimes be in tension with one another” due to competing goals of an “open
registration process” and “clean voter rolls.” Am. Civil Rights Union v. Phila. City
Comm’rs, 872 F.3d 175, 178, 179 (3d Cir. 2017). Plaintiff’s complaint seeks to enforce
the “clean voter rolls” portion of the NVRA (see Doc. 1 ¶¶ 29-33); proposed
intervenors seek to enforce the “open registration process” portion of the statute.
(See Doc. 4 at 2). Permissive intervention best serves the goals of the NVRA, since
the court can consider “both competing interests, vigorously advocated by
appropriately interested parties” as it decides “whether the defendants’ program of
list maintenance is ‘reasonable’ under the statute.” Pub. Int. Legal Found., Inc. v.
Winfrey, 463 F. Supp. 3d 795, 801 (E.D. Mich. 2020).

                                            3
     Case 1:20-cv-00708-CCC Document 50 Filed 11/19/20 Page 4 of 4




2.       The Clerk of Court is DIRECTED to add proposed intervenors to the
         docket and amend the caption accordingly.




                                 /S/ CHRISTOPHER C. CONNER
                                 Christopher C. Conner
                                 United States District Judge
                                 Middle District of Pennsylvania
